Citation Nr: 9934239	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-01 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether a claim for service connection for a back 
disability is well grounded.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to an increased disability rating for 
bronchial asthma, currently evaluated as 30 percent 
disabling.

4.  Entitlement to an increased disability rating for 
diabetes mellitus, currently evaluated as 10 percent 
disabling.

5. Entitlement to an increased (compensable) disability 
rating for residuals of a nasal fracture with a deviated 
septum.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to February 
1994.
 
This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1994 rating decision rendered by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for a 
back disability was denied.  The veteran also appeals a June 
1997 rating decision wherein service connection for diabetes 
mellitus was granted and a 10 percent disability rating was 
assigned; a January 1998 rating action wherein an increased 
(compensable) rating for residuals of a nasal fracture with 
deviated septum was denied; and a May 1998 rating action 
wherein an increased rating for bronchial asthma was denied. 


FINDINGS OF FACT

1.  The evidence shows that the veteran sustained an injury 
to his back during active duty.

2.  The evidence shows that the veteran has current residuals 
of a back injury.

3.  The evidence shows a nexus between his current back 
disability and his inservice back injury.

4.  All evidence necessary for an equitable disposition of 
the veteran's claims for increased ratings for bronchial 
asthma, diabetes mellitus, and residuals of a nasal fracture 
have been developed.

5.  The veteran's bronchial asthma is manifested by major 
attacks approximately once every two months, daily use of 
inhalers, and FEV-1 measured at 54 percent of predicted 
value.

6.  The veteran's diabetes mellitus is manifested by required 
use of oral hyperglycemic agents and restricted diet; the 
required use of insulin is not shown.  

7.  The veteran's residuals of a fractured nose are 
manifested by tenderness of the nose and deviation of the 
nasal septum with 70 percent obstruction of the right nasal 
passage; the evidence does not show complete obstruction of 
one side of the nasal passage, 50 percent obstruction in both 
nasal passages, or disfigurement of the nose.  


CONCLUSIONSOF LAW

1.  The claim of entitlement to service connection for a back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

2. The criteria for a 60 percent disability rating, but no 
greater than 60 percent, for bronchial asthma are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, § 4.97, 
Diagnostic Code 6602 (1999). 

3.  The criteria for a 20 percent disability rating, but no 
greater than 20 percent, for diabetes mellitus are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §  4.119, 
Diagnostic Code 7913 (1999).

4.  The criteria for a compensable disability rating for 
residuals of a fractured nose with deviated septum are not 
met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 
4.97, 4.118, Diagnostic Codes 6502, 6503, 7800 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

I.  Whether a Claim for Service Connection for a Back 
Disability is Well Grounded

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  

The veteran contends that he has a back disability, which he 
attributes to his active duty service.  With regard to 
determining whether the veteran has meet the threshold 
requirement of submitting a "well-grounded" claim for 
service connection, the determinative issues presented are 
(1) whether the veteran had a back injury or disability 
during active military service; (2) whether he currently has 
a back disability; and if so, (3) whether his current back 
disability is etiologically related to his inservice back 
injury or disability.  The Board concludes that medical 
evidence is needed to lend plausible support for the issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet.App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

With respect to the first element required by Caluza, the 
evidence shows that the veteran sustained an injury to his 
back while on active duty. At a March 1998 hearing before a 
RO hearing officer and an October 1999 Travel Board Hearing 
(hereinafter, "Board hearing") before the undersigned Board 
Member, the veteran testified that he injured his back in 
1982 while lifting 55 gallon drums.  Service medical record 
show that the veteran was treated for back pain in February 
1983 after lifting an unspecified object.  Examination 
revealed muscle spasms in the T4-5 area.  An undated 
treatment record indicates the veteran developed right low 
back pain after lifting a heavy object.  An impression of 
moderately severe lumbosacral strain was rendered.  
Similarly, he was seen in September 1987 after twisting his 
back while playing basketball.  Examination noted point 
tenderness at L4-5 interspace with decreased range of motion.  
An impression of mechanical low back pain was rendered.  In 
November 1988 he was again seen with lumbosacral back pain 
after twisting his back jumping while play basketball.  A 
diagnosis of lumbar strain was rendered.  No other complaint, 
treatment, or diagnosis of a back condition is shown in the 
service medical records.  Based on the evidence set forth 
above, the Board finds that there was injury to the veteran's 
back during active military service.

In addition to an inservice injury, the evidence presented 
must show that the veteran has a current back disability and 
that the current disability is related to active service.  A 
VA examination report of June 1994 indicates a diagnosis of 
residuals of a back injury (ligamentous strain), with no 
functional impairment with regards to his lower back injury.  
Similarly, an April 1998 VA examination report indicates a 
diagnosis of residuals of an injury to the lumbar spine.  In 
April 1998, an x-ray study was taken of the veteran's 
lumbosacral spine that revealed anterior spurring at L5 with 
an otherwise unremarkable study.  Based on the evidence 
contained in the VA examination report, the Board finds that 
the evidence shows that the veteran currently has residuals 
of a back injury.  

The third requirement for a well-grounded claim is a nexus or 
relationship between the current disability and the inservice 
injury.  See Caluza.  The evidence shows that the veteran 
separated from active duty in February 1994.  As stated above 
the June 1994 VA examination report indicates that the 
veteran has residuals of a back strain.  The medical evidence 
does not show any intervening back injury between the 
veteran's discharge from active duty and the VA examination 
four months after discharge.  For purposes of submitting a 
"well grounded" claim, resolving the benefit of the doubt 
in favor of the veteran, the Board finds that the nexus 
requirement set forth under Caluza is required.  

Therefore, as there is evidence of a current back disability, 
an inservice back injury, and a link between the two, the 
Board finds, with respect to the veteran's claims for 
entitlement to service connection for a back disability, that 
he has satisfied the requirement of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  It is now 
incumbent upon VA to reconsider this claim on the merits; 
therefore, this claim is accordingly remanded for further 
development. (see REMAND, below).

II. Entitlement to Increased Disability Ratings

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claims for increased disability 
ratings are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
claims that are plausible.  He has not alleged that any 
records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (1999).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

A.  Bronchial Asthma

Service connection for bronchial asthma was established by 
means of a June 1994 rating action as service medical records 
indicate that the veteran had developed this chronic 
disability while on active duty.  A 30 percent disability 
rating was assigned effective February 2, 1994, the day after 
the veteran separated from active duty.  The RO, through a 
May 1998 rating action, denied an increased disability 
rating.  The veteran appeals this rating action and claims 
that his bronchial asthma is more severe than currently 
evaluated and that an increased disability rating is 
warranted. 

The veteran's bronchial asthma is currently evaluated under 
Diagnostic Code 6602 of the Schedule.  38 C.F.R. § 4.97 
(1999).   Under these criteria, a 30 percent disability 
rating contemplates FEV-1 of 56 to 70 percent predicted; FEV-
1/FVC of 56 to 70 percent; daily inhalational or oral 
bronchodilator therapy; or inhalational anti-inflammatory 
medication.  A 60 percent disability rating contemplates FEV-
1 of 40 to 55percent predicted; FEV-1/FVC of 40 to 55 
percent; at least monthly visits to a physician for required 
care of exacerbations; or intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids. 

After a review of the evidence, the Board finds that an 
increased rating of 60 percent, but no greater, is 
appropriate for the veteran's chronic bronchial asthma.  At 
an October 1999 Board hearing, the veteran indicated that he 
had recently switched to a new medication for his asthma.  He 
stated that the new medication "seem[ed] to be doing a real 
good job."  He indicated that he had major asthma attacks 
approximately once every two months.  He stated that his 
physicians had exempted him from strenuous physical 
activities.  This is corroborated by an April 1998 statement 
from his VA physician indicating that strenuous physical 
activities could precipitate an acute asthmatic episode.  The 
veteran stated that he has to breathe through his mouth 
especially during pollen season.  He indicated that he uses 
Albuterol and Vanceril inhalers six or seven times a day for 
his asthma.  VA outpatient treatment records from June 1994 
to September 1999, show constant treatment for symptoms 
related to the veteran's asthma, including difficulty 
breathing and shortness of breath.  

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  The most recent VA pulmonary function report dated 
in September 1999 indicates that the veteran has moderate 
obstructive pulmonary impairment.  The report indicates that 
FEV-1 was measured at 66 percent of the predicted percentage 
and FEV-1/FVC was measured at 73 percent.  These measurements 
are consistent with the 30 percent disability rating 
currently in effect.  However, the Board notes that an April 
1998 pulmonary function report indicated a FEV-1 of 54 
percent of the predicted percentage with FEV-1/FVC of 74 
percent.

Giving the veteran the benefit of the doubt, in light of the 
April 1998 FEV-1 measurement and the severity of the 
symptomatology related by the veteran and shown in VA 
outpatient treatment records, the Board finds that an 
increased disability rating of 60 percent is appropriate for 
his bronchial asthma.  The Board finds that the veteran's 
substantive appeal, dated in July 1998, his representative 
indicated that the veteran desired a 60 percent disability 
rating.  Accordingly, the grant of a 60 percent disability 
rating constitutes a full grant of benefits sought on appeal.  

Based on the discussion above, the Board finds that the 
criteria for an increased rating for bronchial asthma have 
been met.  38 C.F.R. §§  4.97 Diagnostic Code 6602 (1999).  
Therefore, a disability rating of 60 percent, but no greater, 
is appropriate.

B.  Diabetes Mellitus

Service connection for diabetes mellitus was established by 
means of a June 1997 rating action as the evidence indicated 
that this disability was related to treatment for the 
veteran's asthma.  A 10 percent disability rating was 
assigned effective May 19, 1997, the date of claim on appeal.  
The veteran appeals this rating action and contends that his 
diabetes is more severe than currently evaluated and that an 
increased disability rating is warranted. 

The veteran's diabetes mellitus is currently evaluated under 
Diagnostic Code 7913 of the Schedule.  38 C.F.R. § 4.119 
(1999).  Under this criteria, a 10 percent rating 
contemplates diabetes mellitus that is manageable by 
restricted diet only.  A 20 percent disability rating is 
warranted for diabetes mellitus requiring insulin and 
restricted diet; or oral hypoglycemic agent and restricted 
diet.  

Based on a review of the evidence, the Board finds that the 
veteran's contentions are supported by the evidence and that 
an increased rating is warranted for the veteran's diabetes 
mellitus.  The report of the veteran's most recent VA 
examination in April 1998 indicates that he indicated that he 
was not on medication for his diabetes and that he manages 
his diabetes with diet and exercise.  However, at the October 
1999 Board hearing, the veteran testified that he had 
recently been placed on Glipizide to control his blood sugar.  
VA outpatient treatment records from September 1999 
corroborate this testimony and indicate that he was 
prescribed oral hypoglycemic agents.  At his hearing he 
indicated that his diet is restricted to 2,400 calories per 
day.  Additionally, he indicated that he constantly uses the 
bathroom and is thirsty all the time.  He stated that had no 
energy and returns home from work exhausted.  When asked if 
he experienced numbness in his feet, he replied "No. Just a 
little bit on the top, you know."  He indicated that he did 
not have any problem with vision.  

As the evidence, as set forth above, indicates that the 
veteran is currently using prescription oral hypoglycemic 
agents with a restricted diet, an increased rating of 20 
percent is warranted.  A disability rating in excess of 20 
percent is not warranted, as the evidence does not show that, 
in addition to a restricted diet and regulation of 
activities, the veteran's requires insulin. 

Accordingly, based on the discussion above, the Board finds 
that the criteria for an increased rating, for diabetes 
mellitus have been met.  38 C.F.R. §§  4.119 Diagnostic Code 
7913 (1999).  Therefore, a disability rating of 20 percent, 
but no greater, is appropriate.

C.  Residuals of a Nasal Fracture

Service connection for residuals of a nasal fracture with a 
deviated septum was established by means of a June 1994 
rating action as the evidence indicated that the veteran 
fractured his nose in service.  A noncompensable disability 
rating was assigned effective February 2, 1994, the day after 
the veteran's separation from active duty.  By means of a 
January 1998 rating action, the RO denied a compensable 
disability evaluation for this disability.  The veteran 
appeals this rating action and claims that his residuals of a 
nasal fracture are more severe than currently evaluated and 
that an increased disability rating is warranted. 

The veteran's residuals of a nasal fracture with deviated 
septum are currently evaluated under Diagnostic Code 6502 of 
the Schedule.  38 C.F.R. § 4.97 (1999).  Under this criteria 
a 10 percent disability rating is assignable for traumatic 
deviation of the nasal septum with 50 percent obstruction of 
the nasal passage on both sides, or complete obstruction on 
one side.  Under Diagnostic Code 6504, a 10 percent 
disability evaluation is appropriate for loss of part of the 
nose or for scarring with the loss of part of one ala, or 
with other obvious disfigurement.  Similarly, Diagnostic Code 
7800 allows a 10 percent disability rating for scars of the 
head, face, or neck that are moderately disfiguring.  
38 C.F.R. § 4.118 (1999).

After a review of the evidence, the Board finds that the 
veteran's contentions are not supported by the evidence, and 
that his claim fails.  The report of a November 1997 VA 
examination indicates that the veteran complained of trouble 
breathing out of the right side of his nose while running.  
The report also indicates that his wife complains of him 
snoring.  Objectively, there was tenderness over the bridge 
of the nose; however, the examiner could not see an external 
deformity of the nose.  Examination revealed a deviation of 
the nasal septum to the right producing a 70 percent 
obstruction; however the left side was patent.  

The veteran testified at a RO hearing in March 1998 and at 
the October 1999 Board hearing that he has headaches and 
congestion due to his inability to breath through his nose.  
He indicated that he works as a custodian and that he is 
exposed to pollutants in the air which aggravate his 
condition.

While the medical evidence contains numerous reports of 
complaints and treatment due to his asthma, VA medical 
records from 1994 to 1999 are silent for complaints, 
treatment, or diagnosis of complications resulting from 
residuals of a nasal deviation.  The Board notes that the 
medical evidence clearly indicates that the veteran has 
impairment in his ability to breathe.  However, this 
impairment has been fully compensated for under 
symptomatology related to his asthma.  See 38 C.F.R. § 4.14 
(1999) (Evaluation of the same disability under various 
diagnoses is to be avoided).  

As set forth above, the evidence does not show that the 
veteran's deviated septum results in either complete 
obstruction in one side, or 50 percent obstruction in both 
sides.  Accordingly, an increased disability rating under 
Diagnostic Code 6502 is not appropriate.  Similarly, the 
evidence does not show any disfigurement or scarring.  
Accordingly, an increased disability rating under either 
Diagnostic Code 6504 or Diagnostic Code 7800 is not 
warranted. 

The Board accordingly concludes that the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating for residual of a fractured nose with deviated septum.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 
3.321(b)(1), Part 4, §§  4.97, 4.118 Diagnostic Codes 6502, 
6503, 7800 (1999).  The Board has considered all of the 
possible avenues for an allowance but unfortunately is unable 
to grant the benefit sought at this time.

In addition, the Board does not find that this case presents 
such an exceptional or unusual disability picture, as would 
be manifested by marked interference with employment or by 
frequent periods of hospitalization, that would render 
impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (1999).


ORDER

The claim of entitlement to service connection for a back 
disability is well grounded.  To this extent, the appeal is 
granted.

An increased disability rating of 60 percent, but no greater, 
for bronchial asthma is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An increased disability rating of 20 percent, but no greater, 
for diabetes mellitus is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

An increased disability rating for residuals of a fractured 
nose with deviated septum is denied.


REMAND

Because the claim of entitlement to service connection for a 
back disability is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

At an October 1999 Travel Board Hearing held at the RO, the 
veteran indicated that, subsequent to his release from active 
duty, he injured his back while working as a receiving clerk.  
He indicated that he received treatment at Baptist Medical 
Center and that x-rays were taken.  As this evidence is 
essential to the adjudication of the veteran's current claim, 
an effort should be made to associate the medical records 
from Baptist Medical Center with the claims folder.  
Additionally, the Board feels that a new VA examination would 
be probative to determine whether a current back disability 
is etiologically related to an inservice back injury or a 
superceding back injury.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a back 
disability since his separation from 
active duty. After securing the necessary 
release(s), the RO should obtain these 
records.  The RO should specifically 
request a release from the veteran to 
obtain any medical records from Baptist 
Medical Center.  If the RO is unable to 
obtain these records, the veteran should 
be informed of the failure to acquire 
them and given an opportunity to acquire 
them and submit them to the RO.

2.  Upon receipt of all such records, the 
veteran should be afforded a VA spine 
examination to determine the diagnosis 
and etiology of his current back 
disability.  All tests indicated should 
be conducted at this time.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should 
identify any back disability shown on 
objective examination.  For all back 
disabilities noted, the examiner should 
offer an opinion as to the etiology of 
the disability including the 
relationship, if any, between the 
disability and active military service.  

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

5.  The RO is to inform the veteran that 
he may submit additional evidence in 
support of his claims while his case is 
in remand status.  The RO should also 
advise him that failure to comply with 
the development requested herein, without 
good cause shown, may result in adverse 
action with regard to his claim, to 
include the denial thereof.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
evidence.  No inference should be drawn regarding the final 
disposition of this claim.  The appellant is hereby informed 
that failure to report for a scheduled examination or failure 
to cooperate with the requested development may have an 
adverse effect upon her claim.





		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

